Citation Nr: 0735886	
Decision Date: 11/14/07    Archive Date: 11/26/07

DOCKET NO.  02-00 223A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel


INTRODUCTION

The veteran served on active duty for training from May to 
August 1984, and on active duty from October 1985 to October 
1988 and from January to October 1991, to include service in 
the Southwest Asia from February to May 1991.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a May 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia.

When this case was most recently before the Board in November 
2003, the Board granted reopening of the veteran's claim for 
service connection for PTSD and remanded the reopened claim 
for further development.  It is now before the Board for 
further appellate consideration.


REMAND

The veteran alleges that he has PTSD due to a number of 
service stressors, to include a truck accident, which 
occurred when he was assigned to Fort Clayton in Panama.  In 
a May 2001 statement, he identified individuals who were 
injured in the accident and indicated that the accident 
occurred on or about February 15, 1987, while his unit was 
temporarily attached to the 193rd Infantry Brigade.  The 
record reflects that the RO attempted to verify this stressor 
through the service department but the service department 
responded in February 2007 that it was unable to do so.  In 
its response, the service department specified that it had 
reviewed the unit history submitted by the 193rd Infantry 
Brigade and stated that the accident in question could have 
involved a unit that was attached to the 193rd Infantry 
Brigade.  

After the case was forwarded to the Board, an additional 
statement was received from the veteran.  In this statement, 
the veteran indicated that at the time of the accident, he 
was assigned to the 240th Quartermaster Battalion, which was 
attached to the 193rd Infantry Battalion.  In addition, he 
indicated that the accident in either 1986 or 1987 between 
January and March.  In view of this additional information 
from the veteran, the Board believes that another attempt to 
verify this alleged stressor should be made. 

Additionally, the Board notes that although the Social 
Security Administration (SSA) provided the RO with treatment 
records, the Social Security Administration did not provide 
the Social Security decision awarding benefits.  The Social 
Security Administration decision could be pertinent to the 
veteran's claim and should be obtained.  See Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).

Also, while this case is in remand status, the RO or the 
Appeals Management Center (AMC) should provide the veteran 
with all required notice in accordance with Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006) and notice that he 
should submit any pertinent evidence in his possession.  

Accordingly, the case is REMANDED for the following actions:

1.  The AMC or the RO should send the 
veteran a letter providing the notice 
required under 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) 
(2007), to include notice that the 
veteran should submit any pertinent 
evidence in his possession and notice 
with respect to the disability-rating and 
effective-date elements of his claim.

2.  Then, the RO or the AMC should 
undertake appropriate development to 
obtain any pertinent evidence identified 
but not provided by the veteran.  If it 
is unsuccessful in obtaining any 
pertinent evidence identified by the 
veteran, it should so inform the veteran 
and his representative and request them 
to provide the outstanding evidence.  

3.  The RO or the AMC should obtain from 
the Social Security Administration a copy 
of its decision awarding the veteran 
disability benefits.

4.  The RO or the AMC should prepare a 
summary of the veteran's alleged in-
service stressful experiences, including 
that he was in assigned to the 240th 
Quartermaster Battalion that was attached 
to the 193rd Infantry Brigade at the time 
of the alleged accident and that the 
accident occurred between January and 
March of 1986 or 1987.  It should also 
include the names of the individuals 
injured in the accident, as reported in 
the veteran's May 2001 statement.  This 
summary, along with a copy of the 
veteran's DD Form 214 and his service 
personnel records should be sent to the 
United States Army and Joint Services 
Records Research Center (JSRRC).  JSRRC 
should be asked to provide any 
information that might corroborate the 
veteran's alleged stressors.

5.  If, and only if, the RO or the AMC 
determines that the veteran was exposed 
to a combat stressor or a verified 
stressor, the veteran should be scheduled 
for a VA examination by a psychiatrist or 
psychologist to determine if he has PTSD 
due to such service stressor(s).  The 
claims folders must be made available to 
and reviewed by the examiner, and any 
indicated studies should be performed.  

A diagnosis of PTSD under the DSM-IV 
should be confirmed or ruled out.  If 
PTSD is not diagnosed, the examiner 
should explain why the veteran does not 
meet the criteria for this diagnosis.  If 
PTSD is diagnosed, the elements 
supporting the diagnosis, to include the 
stressor(s), should be identified.  

The rationale for all opinions expressed 
should also be provided.

6.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

7.  Then, the RO or the AMC should 
readjudicate the issues on appeal based 
on a de novo review of all pertinent 
evidence and in light of all applicable 
legal criteria.  If the benefits sought 
on appeal are not granted to the 
veteran's satisfaction, the veteran and 
his representative should be furnished a 
Supplemental Statement of the Case and 
given the requisite opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.

No action is required of the veteran until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (2007).

